DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 11-13 as over Hirose et al. (US 2018/0211780), made of record in the office action mailed 11/26/2021, page 2 have been withdrawn due to Applicant’s arguments in the response filed on 02/25/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wendman (US 2012/0034528). 
Regarding claim 11, Wendman discloses core-shell protonated perovskite nano particles in composite films that have one or more shell coatings on a protonated perovskite core particle (abstract). The Electrochemically active materials that may be employed as shell materials include but are not limited to aluminum hydroxide, calcium hydroxide and magnesium hydroxide and mixtures thereof. The shell materials may have a thickness of about 0.5-60 nm (para 0025), where the shell material corresponds to the diffusion additive of the present invention and thickness meets the claimed range which is present at a depth from a surface of the base material particle. 
While there is no disclosure that the core shell protonated perovskite particles is an dielectric ceramic composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. dielectric ceramic composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Wendman and further that the prior art structure which is a ceramic base material and diffusion additive identical to that set forth in the present claims is capable of performing the recited purpose or intended use.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wendman (US 2012/0034528) in view of Hirose et al. (US 2018/0211780).
Regarding claims 12-13, Wendman fails to disclose that the diffusion type additive comprises first and second component as claimed.
Whereas, Hirose discloses a dielectric composition includes particles having a perovskite crystal structure including at least Bi, Sr and Ti and wherein the dielectric composition includes at least one selected from among Tb, Yb (abstract, 0075, examples), where Bi, Sr, Ti and Tb corresponds to the diffusion type additive of claims 12-13. The core-shell particles comprise a shell portion 9 surrounding a core portion 8, and there are forms of particles in which the core portion 8 is completely contained within the shell portion 9 (para 0037, 0042). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include oxides of Bi, Sr, Ti and Tb of Hirose in the shell of Wendman motivated by the desire to have excellent dielectric constant and DC bias characteristics and excellent mechanical strength (para 0014).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wendman (US 2012/0034528) in view of Morigasaki et al. (US 2014/0240896).
Regarding claim 14, Wendman fails to disclose that the average particle diameter of the dielectric ceramic composition is in a range of 100-500 nm.
Whereas, Morigasaki discloses the average particle diameter of the dielectric ceramic composition is in a range of 150-260 nm (para 0010). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the core shell particles of Wendman with an average particle diameter in the range of 150-260 nm as taught by Morigasaki motivated by the desire to avoid decrease of specific permittivity and to avoid deterioration of temperature characteristic and highly accelerated life (para 0037). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788